DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Page 7, filed October 27, 2022, with respect to drawing objections and 112 rejections have been fully considered and are persuasive.  The drawing objections and 112 rejections have been withdrawn. 
Applicant's arguments, see Pages 7-12, filed October 27, 2022, regarding prior art rejections have been fully considered but they are not persuasive. 
In regards to the arguments that Hirao et al. (US 2020/0023705; hereinafter Hirao) does not fully teach of claim 1, the examiner respectfully disagrees.  It appears as though the applicant responded as though a different reference was used to reject claim 1, rather than the recited document (US 2020/0023705).  It appeared as though the applicant responded as though US 20210354523 was the cited reference, as there are figures and reference numbers from this reference that are used in the arguments, however this reference was not used for the rejection of claim 1.  Therefore, no arguments have been made regarding the recited reference, and the rejection is therefore upheld.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a road surface condition detection unit” in claim 1, “a sprung state amount detection unit” in claim 1, “a target load computation unit” in claim 1, “a load control unit” in claim 1, and “an information acquisition unit” in claim 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The “a road surface condition detection unit” is being interpreted as a camera, as disclosed in Page 30 line 30 – Page 31 line 8.  The “a sprung state amount detection unit” is being interpreted as a 3D gyro, as disclosed in Page 30 line 30 – Page 31 line 8.  The “a target load computation unit” is being interpreted as an ECU, as disclosed in Page 8 lines 23-26.  The “a target load computation unit”, “a load control unit”, and “an information acquisition unit” are being interpreted as an ECU, as disclosed in Page 8 lines 23-26.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 5-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirao et al. (US 20200023705; hereinafter Hirao; already of record from IDS).
In regards to claim 1, Hirao discloses of an electric suspension device including an actuator that is provided between a body and a wheel of a vehicle and generates a load for damping vibration of the body (Abstract, Fig 1), the electric suspension device comprising:
a road surface condition detection unit that detects a prediction value of a preview image information on a front road surface condition of a front road surface in front of the vehicle (Para 0019, Fig 1 Part 8);
a sprung state amount detection unit that detects a measured value of sprung mass state information on sprung state amounts of a sprung mass of the vehicle (Para 0020, Fig 1);
a target load computation unit that computes a target load based on the front road surface condition and the sprung state amounts (Para 0021-0022); and
a load control unit that controls the load of the actuator by using the target load computed by the target load computation unit, wherein in a case where information indicating that the front road surface is even is acquired as a detection result based on the front road surface condition detected by the road surface condition detection unit but information indicating that the front road surface is uneven is acquired as a detection result based on the sprung state amounts detected by the sprung state amount detection unit, the target load computation unit computes the target load based on the sprung state amounts (Para 0021-0022, 0026-0028), and 
in a case where the target load computation unit has computed the target load based on the sprung state amounts, the load control unit controls the load of the actuator so as to bring a current target load gradually closer to the computed target load before controlling the load of the actuator by using the target load (Para 0028).
In regards to claim 5, Hirao discloses of the electric suspension device according to claim 1, wherein in the case where the target load computation unit has computed the target load based on the sprung state amounts and, while the load control unit is controlling the load of the actuator by using the computed target load, information indicating that the front road surface is uneven is acquired as the detection result based on the front road surface condition detected by the road surface condition detection unit, the load control unit continues controlling the load of the actuator by using the computed target load (Para 0021-0022, 0028).
In regards to claim 6, Hirao discloses of the electric suspension device according to claim 5, wherein in the case where the target load computation unit has computed the target load based on the sprung state amounts detected by the sprung state amount detection unit and the load control unit is controlling the load of the actuator by using the computed target load, then if information indicating that the front road surface is even is acquired as the detection result based on the sprung state amounts detected by the sprung state amount detection unit and thereafter information indicating that the front road surface is uneven is acquired as the detection result based on the front road surface condition detected by the road surface condition detection unit, the target load computation unit computes the target load based on the front road surface condition (Para 0021-0022, 0026-0028), and
the load control unit controls the load of the actuator by using the computed target load (Para 0021-0022, 0026-0028).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirao in view of Ohno et al. (US 20180361816; hereinafter Ohno; already of record from IDS).
In regards to claim 3, Hirao discloses of the electric suspension device according to claim 1, wherein the sprung state amounts include a sprung speed (Para 0034-0035).
However, Hirao does not specifically disclose of in the case where information indicating that the front road surface is even is acquired as the detection result based on the front road surface condition detected by the road surface condition detection unit but information indicating that the front road surface is uneven is acquired as the detection result based on the sprung state amounts detected by the sprung state amount detection unit, the target load computation unit computes the target load based on the sprung speed among the sprung state amounts only if the sprung speed is a predetermined speed threshold value or less.
Ohno, in the same field of endeavor, teaches of in the case where information indicating that the front road surface is even is acquired as the detection result based on the front road surface condition detected by the road surface condition detection unit but information indicating that the front road surface is uneven is acquired as the detection result based on the sprung state amounts detected by the sprung state amount detection unit, the target load computation unit computes the target load based on the sprung speed among the sprung state amounts only if the sprung speed is a predetermined speed threshold value or less (Para 0046-0047, 0058, 0061).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the electric suspension device, as taught by Hirao, to include in the case where information indicating that the front road surface is even is acquired as the detection result based on the front road surface condition detected by the road surface condition detection unit but information indicating that the front road surface is uneven is acquired as the detection result based on the sprung state amounts detected by the sprung state amount detection unit, the target load computation unit computes the target load based on the sprung speed among the sprung state amounts only if the sprung speed is a predetermined speed threshold value or less, as taught by Ohno, in order to make it possible to stably obtain the vibration damping effect in the small stroke speed range (Ohno Para 0061).
Claim Objections
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
In regards to claim 4, the claim was previously indicated as allowable subject matter in the Non-Final Rejection of July 28th, 2022.  No teaching of claim 4 was found in an updated search, therefore the claim remains allowable subject matter.  The original reason for indicating allowable subject matter has been repeated below:
In regards to claim 4, the closest prior art of record is Hirao in view of Ohno.  Hirao in view of Ohno teach of the electric suspension device according to claim 3, further comprising an information acquisition unit that acquires information on whether the vehicle is making a turn and information on whether an acceleration or deceleration operation is performed in the vehicle.   
However, Hirao in view of Ohno do not fully teach of in the case where information indicating that the front road surface is even is acquired as the detection result based on the front road surface condition detected by the road surface condition detection unit but information indicating that the front road surface is uneven is acquired as the detection result based on the sprung state amounts detected by the sprung state amount detection unit, the target load computation unit computes the target load based on the sprung speed only if the vehicle is advancing straight and an acceleration or deceleration operation is not performed in the vehicle.  Ohno teaches of computing the target load based on each of the sprung speed, the turning angle of the vehicle, and the acceleration of the vehicle.  Each of these features occurring individually is taught by the prior art, but the combination of the sprung speed only used for computing the target load when the vehicle is advancing straight and an acceleration or deceleration operation is not performed in the vehicle was not found in prior art.  Therefore, the claim recites allowable subject matter.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J KINGSLAND whose telephone number is (571)272-3268. The examiner can normally be reached Mon-Thurs 8:30-5:30, every other Fri 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.J.K./Examiner, Art Unit 3663                                                                                                                                                                                                        
/JAMES M MCPHERSON/Examiner, Art Unit 3663